DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

The amendments and arguments presented in the papers filed 7/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/13/2022 listed below have been reconsidered and the Examiner’s responses to the Remarks are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claim 130 recites steps (a) to (e). Step (b) is not limited to being performed at a particular point in the method other than it must be after step (a). The claim is interpreted as encompassing embodiments in which steps (a), (c), (d) and (e) are performed in the order they are recited and step (b) may be performed at any point after step (a). The interpretation is based on the fact that steps (c) to (e) do not refer to any cfDNA that has been affected by the procedure or subjected to the procedure of step (b).

Claim 136 further limits claim 135 and broadly encompasses the epigenetic target region set comprises at least one of the following: a hypermethylation variable target region set, a hypomethylation variable target region set, a methylation control target region set and a fragmentation variable target region set comprising transcription start site regions and/or CTCF binding regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 130-144 and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2011/0237444 A1; cited on the 1/24/2022 IDS) and Mortimer (WO 2017/181146; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 130, 137-138 and 144, Clancy teaches portioning a sample into multiple subsamples having differing proportions or densities of methylated cytosine using MBD beads and elution with solutions having differing salt concentrations (para. 39). Clancy further teaches separation of methylation nucleic acid fragments from non-methylated fragments into partitions (para. 39) and the supernatant containing non-methylated DNA is removed and placed in a separate tube for storage (para. 37). Clancy also teaches determining the amounts of a particular sequence that is unmethylated and methylated (para. 71). These teachings are encompassed by first and second subsamples where the second subsample comprises hypomethylated DNA that is unmethylated.
Clancy further teaches treating the different elutions and subsamples with bisulfite and subjecting them to bisulfite sequencing. The bisulfite treating procedure of Clancy affects the base pairing specificity of cytosine but not methylated cytosine (para. 44).
The teachings of Clancy are relevant to steps (a), (b) and (e) of claim 130.
Regarding claim 141, Clancy teaches at least three elutions of nucleic acid using three different salt concentrations (para. 40), where each eluent has a different density or proportion of methylated sites, in addition to the separation of methylation nucleic acid fragments from non-methylated fragments into partitions (para. 39).
Regarding claim 146, Clancy teaches the first nucleobase is methyl cytosine (para. 34 and 44).
Clancy does not teach the elements of steps (c) and (d), the use of cfDNA or the elements of 131-136 and 139-140.
Mortimer demonstrates that state of the art with regards to the analysis of cfDNA for both mutations and methylation status.
Regarding claims 130 and 135-136, Mortimer teaches contacting cfDNA with target-specific probes that detect hotspot regions as sequence-variable target sets and regions of differential methylation as an epigenetic target set (para. 115 and 157). The regions of differential methylation include transcription start sites (para. 157).
Mortimer teaches the use of the probes allows for improved detection of tumor indicating mutations and reduces the total sequencing needs (para. 155).
Mortimer also teaches the benefit of using cfDNA is that it provides a noninvasive method for early detection of cancer or for “biopsy” of a known cancer (para. 145).
Regarding claims 131-133, Mortimer teaches altering conditions to enhance capture of some target sequences versus others such that a desired amount is captured for downstream sequencing (para. 240).
Mortimer further teaches that not all locus reads contain a mutation and the mutation may only be present in 0.1% of reads at a locus (para. 262).
Thus, it would have been prima facie obvious at the time of filing to the ordinary artisan to have differentially enriched for the mutated targets in order to have a desired amount of material for sequencing and detection of the mutation. It would have been prima facie obvious to have configured the target-specific probes such that a higher yield of hotspot regions is captured than regions of differential methylation because all captured regions of differential methylation provide methylation sequence information while not all hotspot regions provide sequence information about the mutations that are present in the sample as a whole.
As a result of differential tiling capture prior to sequencing, the sequencing depth for the two sets of targets are different. In particular, if more hotspot regions are captured than regions of differential methylation then the sequencing depth of the hotspot regions is greater than the sequencing depth of the regions of differential methylation.
If the mutations are present a level of 0.1% to 5% as described by Mortimer, then at least 20 to 1,000 copies of the locus would need to be sequenced in order to detect the mutation at least once. Based on the differential tiling described above and the resulting impact on sequencing depth, one could reasonable target a sequencing depth ratio of regions of differential methylation:hotspot regions of 1:20 to 1:1,000.
Regarding claims 134, 139 and 142, Mortimer teaches ligating barcoded adapters to subsamples or partitions of the cfDNA (para. 38, 136; p. 88).
Regarding claims 140 and 142-143, it would have been prima facie obvious at the time of filing to the ordinary artisan to have pooled the partitions after being tagged and after the first subsample is treated with bisulfite because it allows for multiplexed sequencing and providing data from bisulfite treated and untreated DNA. The sequencing of both types of DNA are routinely done in bisulfite sequencing because it allows one to compare the sequences and identify which nucleotide positions correspond to cytosines and methylated cytosines. The modification has a reasonable expectation of success based on the state of the art regarding bisulfite sequencing.
	Alternatively, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Mortimer by incorporating the methylation assays of Clancy. One would have been motivated to make such a modification because it allows one to both identify methylated regions within cfDNA as well as determine the specific sites of methylation within the regions.

Claims 147-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2011/0237444 A1; cited on the 1/24/2022 IDS) in view of Mortimer (WO 2017/181146; previously cited) as applied to claims 130 and 145-146 above and in further view of He (US 2014/0322707 A1; previously cited).
Regarding claims 147-149, Clancy and Mortimer render obvious the methods of claims 130 and 145-146 as required by claims 147-149.
Regarding claim 147, Clancy teaches some of the cytosines are 5-hydroxymethylcytosine (para. 11 and 12).
Clancy and Mortimer do not specifically teach the elements of claims 147-149.
However, He demonstrates it was known that bisulfite sequencing does not discriminate between methylated cytosine and hydroxymethylated cytosine (para. 5).
Regarding claims 147-149, He teaches a method known as TAB-Seq or Tet-assisted bisulfite sequencing (para. 378). The method allows for the single-base resolution detection of 5-hydroxymethylated cytosine (5-hmC) (para. 378), which is a widely accepted player in epigenetic regulation and potential disease marker (para. 8).
The method is based on protecting 5-hmC from TET oxidation via glycosylation (Fig. 1 and 11).
It would have been prima facie obvious the ordinary artisan at the time of filing to have modified the method of Clancy by replacing the traditional bisulfite method of Wang with the TAB-Seq method of He. One would have been motivated to make such a modification because it allows one to discriminate 5-hmC, which is a widely accepted player of epigenetic regulation and potential disease marker, from methylated cytosine at the resolution of a single base. The modification has a reasonable expectation of success as it simply substitutes one bisulfite-based method for another bisulfite-based method, both of which are used in the context of sequencing nucleic acids.

Response to the traversal of the 103 rejections
	The Remarks argue neither Clancy or Mortimer teaches partitioning a sample into a plurality of subsamples in which the first subsample comprises cfDNA with a cytosine modification in a greater proportion than the second subsample and the second subsample comprises unmethylated cfDNA (p. 6).
	While Clancy or Mortimer alone may not teach all the elements of the present claims, the combination of Clancy and Mortimer renders obvious the claims in the Examiner’s opinion.

	The Remarks argue Clancy is focused on methylated DNA and does not describe a subsample comprising unmethylated DNA, let alone further processing and sequencing the DNA in this subsample (p. 6-7).
	Clancy teaches the following regarding unmethylated DNA.
	In paragraph 37 Clancy states:
After incubating the beads with the MBD-Biotin, the beads are washed and the fragmented DNA sample is added at a concentration of 25 ng/µl and final volume of 500 µl of binding buffer. The beads are then incubated at room temperature on a rotary mixer for 1 hour. In order to collect the non-methylated DNA from the sample, the microcentrifuge tube is placed in a magnetic rack for one minute and the supernatant containing the non-methylated DNA is removed and placed in a separate tube for storage.

This demonstrates that Clancy has an interest in collecting and storing non-methylated DNA as a subsample.
	In paragraph 39 Clancy states:
Nucleic acid molecules with various degrees of methylation may be separated from each other in the practice of the invention. As an example, FIG. 3B shows nucleic acid fragments which were eluted from MBD beads using 500 nM and 1,000 nM NaCl. Generally, when nucleic acid fragment size is relatively consistent (200 bps+/-30 bps), nucleic acid fragments with higher numbers of methylation sites will elute from solid matrices containing an MBP at higher NaCl concentrations. As a result, the use of elution solutions (e.g., buffers) containing differ NaCl concentrations (as well as other salts) may be employed to separate nucleic acid fragments based upon methylation density, in addition to the separation of methylated nucleic acid fragments from non-methylated nucleic acid fragments. Two applications of this principle are for (1) the separation of nucleic acid fragments by methylation density which differ in sequence and (2) the separation of nucleic acid fragments by methylation density which have the same of similar sequence. By similar is meant that the nucleic acid fragments contain at least a common subset of sequences. This is especially important when random fragmentation of large nucleic acid molecules is used to generate the nucleic acid fragments.

This demonstrates that Clancy has an interest in not only separating DNA based on methylation density, but also in the separation of methylated and non-methylated DNA into subsamples.
	In paragraph 71 Clancy states:
The invention may be used for any number of applications. One set of exemplary applications is for the comparison of data derived from multiple sample sets. For purposes of illustration, tissue (e.g., muscle biopsy tissue) may be collected from three individual suspected of having a particular disease states (e.g., a sarcoma), then genomic DNA may be isolated, fragmented, size selected/purified; and then separated based upon methylation status. Once this has occurred, the relative amount of a particular sequence which is unmethylated and methylated may be determined. Further, the degree of methylation of the particular sequence may the be determined. The degree of methylation may then be compared to a negative control (e.g., normal muscle tissue) and a positive control (e.g., sarcoma tissue). The level of correlation between the samples and the controls may then be used to reach a determination of whether the sample tissue is more like the negative control or the positive control.
This demonstrates that Clancy has an interest in determining the amount of unmethylated and methylated copies of a particular sequence. In order to do so, one would recognize that the unmethylated sequences would need to be isolated as a subsample, as noted above, and then sequenced to determine which sequences are present in the subsample as compared to the methylated subsample.
	Thus, as a whole Clancy demonstrates an interest in unmethylated DNA as a subsample and at least clearly suggests a sequence analysis of the DNA in the unmethylated DNA subsample.

	The Remarks argue Mortimer does not teach partitioning a sample into a first and second subsample where the first subsample comprises cfDNA with a cytosine modification in a greater proportion than the second subsample, and thus cannot provide motivation to deviate from Clancy (p. 7).
	The arguments have been fully considered but are not persuasive. Clancy is considered to teach the allegedly deficient element for the reasons provided above.

	The Remarks describe the present invention and contrast it with Clancy because Clancy is focused on methylated DNA as a reduced representation of the genome, meaning that sequencing of unmethylated DNA is avoided (p. 7).
	The arguments have been fully considered but are not persuasive. Clancy teaches “Once this has occurred, the relative amount of a particular sequence which is unmethylated and methylated may be determined” as noted above. In order to determine the relative amount of a particular sequence that is unmethylated, the unmethylated sequences must be analyzed in order to determine which particular sequences are present. Thus, Clancy at least suggests the analysis of an unmethylated subsample.

	The Remarks argue He teaches an alternative to MeDIP and MBD-Seq and does not suggest performing a partitioning step before tet-assisted conversion procedure, let alone sequencing cfDNA from a second subsample that comprises unmethylated cfDNA as part of such method (p. 8).
The arguments have been fully considered but are not persuasive. The claims are rejected under 103 because the combination of the references as a whole renders obvious the claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above, Clancy clearly teaches or at least suggests the partitioning and sequencing of unmethylated DNA.
Regarding He, the reference repeatedly discusses enriching molecules with modified cytosines, such as 5mC or 5hmC. See para. 4, 14, 27, 69, 154, 233, 237 and 205. Thus, the method of He may be reasonable applied to the partitioned subsamples of Clancy in order to distinguish 5mC or 5hmC.

Conclusion
No claims allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634